657 F. Supp. 2d 1371 (2009)
In re: Luke FOUT AND Todd WUERDEMAN LITIGATION.
MDL No. 2110.
United States Judicial Panel on Multidistrict Litigation.
December 2, 2009.
Before JOHN G. HEYBURN II, Chairman, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR., FRANK C. DAMRELL, JR. and DAVID G. TRAGER, Judges of the Panel.

ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Common defendant/third-party defendant CSX Transportation, Inc. (CSX) has moved, pursuant to 28 U.S.C. § 1407, for centralization of this litigation in the Southern District of Ohio. This litigation currently consists of three actions: two actions already pending in the Southern District of Ohio, and one action pending in the Northern District of Illinois, as listed on Schedule A. Responding parties Basic Chemical Solutions, LLC, and GATX Corp. have submitted briefs supporting the motion.
After considering all argument of counsel, we will deny CSX's motion. In this docket, there are only three actions pending in two districts. Moreover, all three actions are relatively straightforward personal injury actions arising from a single October 2007 incident in which hydrochloric acid leaked from a railcar at CSX's Queensgate Yard in Cincinnati, Ohio. While the actions do share some questions of fact, the proponents of centralization have not convinced us that those questions are sufficiently complex and/or numerous to justify Section 1407 transfer at this time. Alternatives to transfer exist that may minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Co. (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (J.P.M.L.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these three actions is denied.

SCHEDULE A
MDL No. 2110  IN RE: LUKE FOUT AND TODD WUERDEMAN LITIGATION
Northern District of Illinois

Todd Wuerdeman v. Illinois Central Railroad Co., C.A. No. 1:08-6043
Southern District of Ohio

Luke Fout v. CSX Transportation, Inc., et al., C.A. No. 1:08-721

Todd Wuerdeman v. CSX Transportation, Inc., et al., C.A. No. 1:08-746